Citation Nr: 1706490	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-40 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jennifer Morrell, Esq. 


WITNESSES AT HEARING ON APPEAL

The Veteran and B.F.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 2002 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran has appointed multiple representatives throughout the pendency of this appeal. A veteran is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2016). However, only one veterans service organization, representative, agent, or attorney may be recognized at a time in the prosecution of a VA claim. 38 C.F.R. § 14.631(e)(1) (2016). A power of attorney may be revoked at any time, and unless a veteran specifically indicates otherwise, the receipt of a new power of attorney executed by both the claimant and the individual providing representation will constitute a revocation of an existing power of attorney. 38 C.F.R. § 14.631(f)(1) (2016). Here, the Veteran's most recent VA Form 21-22a, dated May 2016, appoints Jennifer Morrell, Esq. of the Widener University Veterans Law Clinic as his current representative. As such, all previous powers of attorney have been revoked.   

The issue of entitlement to an effective date prior to August 25, 2008, for the assignment of a 70 percent disability rating for depression associated with right knee instability, was raised in an October 2013 letter from the Veteran's representative but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.



REMAND

The Veteran is currently seeking entitlement to a TDIU due to his service-connected disabilities. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of this claim.

At the outset, the Board finds that there may be Social Security Administration (SSA) records that have not yet been associated with the claims file. In December 2009, the Veteran submitted an incomplete SSA medical assessment conducted in November 2009. Further, during a September 2016 videoconference hearing, the Veteran testified that he had applied for SSA disability benefits multiple times. As these records may be relevant to the Veteran's TDIU claim and have not yet been associated with the claims file, all reasonable efforts must be made to obtain them. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Further, in January 2011, the Veteran submitted a statement identifying several of his former employers. However, VA has not requested that these employers complete VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, to date. Although the Veteran has indicated his belief that said employers will not complete such a form, the Board finds that this representation does not absolve VA of its obligation to solicit such information in an effort to assist the Veteran in developing his claim. As such, the Board finds that such outreach to the Veteran's former employers is necessary at this time.    

The Board also notes that the file includes copies of applications from the Veteran for VA vocational rehabilitation dated in March 2008 and December 2015.  Copies of any vocational rehabilitation records should be obtained for consideration.  

Finally, the Board notes that a new VA examination is warranted at this time. Although the Veteran has undergone several VA examinations to date, his most recent joints and psychological examinations were conducted in February 2012. See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (requiring VA to provide a new medical examination when a veteran asserts or provides evidence that his disability has worsened and the available evidence is too old for an adequate evaluation of the current condition). None of these examiners assessed the combined impact of the Veteran's service-connected disabilities, both physical and psychological, on his ability to maintain substantial employment. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). Further, the Board finds that the opinions of record do not adequately address the full scope of evidence speaking to the Veteran's employability, including a February 2013 private psychological examination and the Veteran's known history of substance abuse. As such, a remand is now warranted to allow for such a comprehensive opinion to be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain from the SSA all records associated with the Veteran's claim for Social Security disability benefits, to include a complete copy of the November 2009 medical assessment.  All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Send VA Form 21-4192 to the Veteran's last identified employers, as identified in a January 2011 statement. Elicit any information or authorization required from the Veteran. All efforts to obtain such records must be documented in the electronic claims file. If a negative response is received from the employer, document such in the electronic claims file and provide the Veteran with appropriate notice.

3.  Obtain updated copies of all treatment records.  In addition, obtain copies of any VA vocational rehabilitation records.   

4. Schedule the Veteran for a new VA examination to assess the nature and severity of his current service-connected disabilities. The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. 

The examiner must then address the combined functional effects that the Veteran's service-connected disabilities, both physical and psychological, have on his ability to secure or follow a substantially gainful occupation. When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities. However, the examiner must account for the full realm of relevant evidence, to include the Veteran's history of substance abuse and the February 2013 private psychological opinion. 

5. Thereafter, readjudicate the Veteran's TDIU claim. If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).







